MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). With certain exceptions not relevant here, a motion to reopen must be filed within 90 days of the administratively final order. See 8 C.F.R. § 1003.2(c)(2). The BIA did not abuse its discretion in denying petitioner’s motion as untimely. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (stating standard of review). Accordingly, this petition for review is denied.
To the extent petitioner seeks review of the BIA’s decision not to exercise its sua sponte authority to reopen the proceedings, the petition for review is dismissed for lack of jurisdiction. See Ekimian v. INS, 303 F.3d 1153, 1160 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.